ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_05_FR.txt.                                                                              52




               DÉclaration de Mme lA juge Xue

[Traduction]

   C’est avec regret que je ne puis me ranger pleinement aux côtés de la
majorité de la Cour concernant la deuxième mesure conservatoire indi-
quée par celle‑ci dans l’ordonnance qu’elle a rendue sur la demande en
indication de mesures conservatoires présentée par le Costa Rica, et j’ai-
merais clarifier ma position sur ce vote.
   Je tiens d’emblée à préciser que, à mon sens, pour prendre sa décision,
la Cour a parfaitement tenu compte de la situation telle qu’elle a été
présentée par les Parties, examinant attentivement chacune de leurs
­
demandes. Je souscris totalement à l’orientation générale qui a été la
sienne ainsi qu’au raisonnement qu’elle a suivi pour adopter cette ordon-
nance. Ma réserve quant à la deuxième mesure conservatoire tient essen-
tiellement à un point, capital à mon sens.
   Le point 2 du dispositif se fonde en grande partie sur le raisonnement
exposé au paragraphe 80 de l’ordonnance, qui invoque les obligations du
Costa Rica au titre de la convention de Ramsar. Bien que celle‑ci concerne
la protection de l’environnement, elle n’en est pas moins une convention
internationale régie par le droit des traités. A moins que le traité n’en dis-
pose autrement, son application territoriale est liée à la souveraineté terri-
toriale de chaque Etat contractant. Le fait que le territoire litigieux soit
situé dans la zone humide « Humedal Caribe Noreste » et que la conven-
tion de Ramsar place la protection de cette zone sous la responsabilité du
Costa Rica a une incidence directe sur le fond de la présente affaire. Le
libellé actuel du paragraphe 80 et l’indication de la deuxième mesure
conservatoire risquent d’être interprétés comme préjugeant le fond de
l’affaire.
   Conformément à l’article 41 du Statut et à la jurisprudence de la Cour,
la procédure incidente relative à l’indication de mesures conservatoires ne
doit préjuger d’aucune question touchant le fond de l’affaire dont la Cour
est saisie et doit laisser intacts les droits des parties à cet égard (voir, par
exemple, Usine de Chorzów, ordonnance du 21 novembre 1927, C.P.J.I.
série A no 12, p. 10 ; Activités militaires et paramilitaires au Nicaragua et
contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), mesures conserva‑
toires, ordonnance du 10 mai 1984, C.I.J. Recueil 1984, p. 182, par. 31 ;
Différend frontalier (Burkina Faso/République du Mali), mesures conserva‑
toires, ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 11, par. 29).
   La présente affaire concerne essentiellement un différend territorial
portant sur la zone concernée par la demande en indication de mesures
conservatoires. Permettre à l’une des Parties d’envoyer dans la zone liti-
gieuse du personnel, même civil et même à des fins de protection de l’en-

                                                                             50

                     certaines activités (décl. xue)                     53

vironnement, a toutes les chances de conduire à interpréter malencontreu-
sement l’ordonnance comme préjugeant le fond de l’affaire et, ce qui est
plus grave encore, d’envenimer la situation sur le terrain.
   A mon sens, la Cour aurait pu traduire la bonne intention qui était la
sienne d’empêcher, dans un but de protection de l’environnement, qu’un
préjudice irréparable ne soit causé à la zone humide en prescrivant, dans
l’attente de son arrêt définitif sur le fond, la mesure en question aux deux
Parties, avec l’aide du Secrétariat de la convention de Ramsar, ce qui
aurait été parfaitement conforme à l’objet et au but de la convention sans
pourtant avoir d’incidence sur le fond de l’affaire.
   Mon vote a pour seul objectif d’attirer l’attention des deux Parties sur
le fait que le point 2 du dispositif ne devrait en aucun cas être interprété
comme ayant une incidence sur le fond de l’affaire, mais devrait l’être
comme prescrivant une mesure visant à les encourager, en attendant que
la Cour se prononce sur le fond, à se consulter et à coopérer, comme
l’exige la convention de Ramsar, si des mesures concernant la zone liti-
gieuse doivent être prises pour éviter que des dommages irréparables ne
soient causés à l’environnement. Pour les deux pays qui ont placé toute
leur confiance dans la compétence de la Cour en matière de règlement
pacifique des différends internationaux, j’espère que mon vote se révélera
finalement avoir été une précaution inutile.

                                                   (Signé) Xue Hanqin.




                                                                         51

